Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-12, 15-17 are pending.

Allowable Subject Matter
Claims 1, 5-12, 15-17 are allowed (renumbered claims 1-12, respectively).
The following is an examiner’s statement of reasons for allowance: Prior art teaches of transmitting an ACK/NACK induction signal which contain information for which frames should receive ACK/NACK or not (See Chun, Frederiks) as well as including frequency bandwidth allocated to each STA (See Chun) for transmitting ACK (See Hedayat). In addition, prior art teaches of soliciting block ACKs from UEs (See Wang) and prioritizing ACKs based on the number of times ACK has been retransmitted (See Speight). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “circuitry configured to transmit a signal to a plurality of destination stations, the signal including a plurality of continuous frames; control the transmission and reception of the signals and control transmission of an induction signal to one or more destination stations to each of which a signal has been transmitted, the induction signal inducing transmission of an acknowledgement/negative- acknowledgement signal with respect to the transmitted signal, wherein the induction signal contains information associated with a plurality of candidate regions with respect to which the acknowledgement/negative- acknowledgement signal is transmittable and information specifying frames that are acknowledgement/negative-acknowledgement targets, wherein the induction signal contains information indicating the candidate regions for each of the frames that are the acknowledgement/negative-acknowledgement targets”, as claimed (emphasis added) and

	“transmitting a signal to a plurality of destination stations, the signal including a plurality of continuous frames; transmitting an induction signal to the destination station, the induction signal inducing transmission of an acknowledgement/negative-acknowledgement signal with respect to the signal, and the induction signal including information associated with a plurality of candidate regions with respect to which the acknowledgement/negative- acknowledgement signal is transmittable and information specifying frames that are acknowledgement/negative-acknowledgement targets; and determining retransmission priority of each of the frames based on the number of received acknowledgement/negative-acknowledgement signals”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Speight (US# 2008/0080464), Hedayat (US# 2016/0087775), Frederiks et al. (US# 2006/0239213), Wang et al. (US# 2013/0301569).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477